Citation Nr: 0524507	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-24 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a chronic acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from February 1979 to November 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO denied entitlement to service 
connection for schizoaffective disorder.

A personal videoconference hearing requested by the veteran 
was scheduled in August 2005; however, the veteran did not 
show for the hearing or request a postponement.  Accordingly, 
his request for a hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

Our review finds that the RO requested the veteran's complete 
medical and dental records from the National Personnel 
Records Center (NPRC).  In July 2002 and in April 2003, NPRC 
replied that there were no medical records for the veteran at 
NPRC.  Although the RO indicated in the May 2004 statement of 
the case that the veteran's service medical records might 
have been destroyed in a fire at NPRC in 1973, we observe 
that this is unlikely, as the veteran's service was after 
1973.  As noted above, he had active service from February 
1979 to November 1980.  Furthermore, in reply to a request 
for the veteran's personnel records in March 2004, NPRC 
forwarded the veteran's personnel file from his reserve 
service, and stated that a prior response furnished in 
October 2001 had contained service medical records.  

In addition, according to the veteran's DD Form 214, he was 
separated from service for "Unsuitability-Apathy, defective 
attitude or inability to expend effort constructively."  The 
veteran has claimed that he received treatment for a mental 
condition in service.  He also reported fighting with fellow 
servicemen in service, including an altercation with a 
sergeant.  It does not appear that the veteran has been 
requested to furnish information such that a search of 
alternate records sources can be made, and another attempt 
should be made to secure the veteran's personnel records for 
his period of active service.  Further development of the 
record is needed prior to adjudication of this issue.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should make an appropriate search for the 
veteran's service medical records, which according 
to NPRC, were sent to the RO in October 2001.


2.  The RO should request that the veteran provide 
information regarding treatment for a mental 
condition in service, to include the name of the 
medical facility and the dates of treatment.  Based 
upon any information provided, the RO should request 
clinical records from NPRC.  

3.  The RO should request the entrance and 
separation physical examination reports and a search 
of the Surgeon General's Office records for 
indication of medical treatment of the veteran.  

4.  The RO should request the veteran's personnel 
file for his period of active service from February 
1979 to November 1980 and records of any 
administrative/judicial proceedings which led to the 
veteran's early separation from service.    

5.  After undertaking any other development deemed 
essential in addition to that specified above, the 
RO should readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time should 
be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


